DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent July 23, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 10, and 14 is/are in independent form.  Claim(s) 1, 10, and 14 is/are currently amended; claim(s) 8, 9, 11, and 12 is/are previously presented; claim(s) 2-7, 13, and 15-20 is/are original.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 7 line 20 – page 11 line 10, filed July 23, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is 35 U.S.C. § 102 using the reference US 2004/0249907 A1 (”Brubacher”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0249907 A1 (”Brubacher”).

As to claim 1, Brubacher teaches a non-transitory machine-readable medium having instructions stored thereon which, when executed by a processor (Brubacher Figure 1), cause the processor to:
receive, via an interface associated with execution of a workflow, an entry corresponding to a particular workflow object from among a plurality of workflow objects of a datacenter, wherein the plurality of workflow objects comprises physical and virtual devices configured within the datacenter (Brubacher Figure 3A element 309 and Para [0026]: receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307); 
communicate the entry to a third-party system (Brubachar Figure 3A element 311 and Para [0026]: transmit a request to host computer 405 in Figure 4 that is described in Para [0025] and involves specifying the device; Figure 2 and Para [0022] provides evidence that the host computer 211 is a third-party computer because it is a remote commercial or educational site beyond a firewall and connect via a WAN);
receive, from the third-party system, search results corresponding to the entry, wherein the search results include indications of a subset of the plurality of workflow objects of the datacenter that each have a threshold correlation with the entry (Brubachar Figure 3A element 313 and Para [0026]: receive search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device); 
display, via the interface, a plurality of items respectively corresponding to the subset of the plurality of workflow objects of the search results (Brubacher Figure 3A element 315 and Para [0026]: presenting configuration options for the sub-devices); 
receive a selection, via the interface, of an item of the plurality of items (Brubacher Figure 3A element 315 and Para [0026]: receive user selection of a configuration option from among the sub-devices); and
designate a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter  (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 2, Brubacher teaches the medium of claim 1, including instructions to execute the workflow using the workflow object that corresponds to the selected item as the input parameter (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 3, Brubacher teaches the medium of claim 1, including instructions to communicate, as the entry, a portion of a name of the desired workflow object (Brubacher Para [0006]: the configuration transmissions include identification of devices; this includes using the APIs in Para [0069] and [0070] for obtaining names).

As to claim 4, Brubacher teaches the medium of claim 1, including instructions to communicate, as the entry, a portion of a type of the desired workflow object (Brubachar Para [0025]: communicating, using an HTTP GET command, the device from which sub-devices are requested; the Examiner interprets the device to be a type of the desired sub-devices).

(Brubachar Para [0025]: communicating, using an HTTP GET command, the device from which sub-devices are requested; the Examiner interprets that the device identification is a portion of the sub-device identification).

As to claim 6, Brubacher teaches the medium of claim 1, including instructions to communicate a portion of the entry to the third-party system before the entry is completed (Brubachar Para [0025]: communicating, using an HTTP GET command, the device from which sub-devices are requested; Figure 3A element 307 and Para [0026] provide evidence that the device identification portion is specified before the entry is completed by the providing the complete XML information about the device entry).

As to claim 7, Brubacher teaches the medium of claim 1, including instructions to receive the search results from the third-party system, wherein the search results include results of a distributed full-text search of the datacenter (Figure 3A element 302 and Brubachar Para [0025]-[0026]: receiving XML search results that have indirectly resulted from a multicast search message for all network adapters of the host computer, which the examiner interprets as a full-text search of the datacenter elements).


display, via the interface, an item corresponding to a single search result (the Examiner interprets that a plurality of search results comprises a single search result) corresponding to the entry, wherein the single search result comprises the particular workflow object of the datacenter, and wherein the particular workflow object of the datacenter has a threshold correlation with the entry (Brubachar Figure 3A element 313 and 315 and Para [0026]: display  search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device); 
receive a selection, via the interface, of the item (Brubacher Figure 3A element 315 and Para [0026]: receive user selection of a configuration option from among the sub-devices); and
designate the particular workflow object of the search results as an input parameter of the workflow (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 9, Brubacher teaches the medium of claim 1, wherein a single search result (the Examiner interprets that a plurality of search results comprises a single search result) corresponding to the entry is received from the third-party system, wherein the single search result comprises the particular workflow object of the datacenter, wherein the particular workflow object of the datacenter has a threshold correlation with the entry, and wherein the instructions (Brubachar Figure 3A element 311 and Para [0026]: receive from a host computer 405 in Figure 4 that is described in Para [0025] and involves specifying the device; Figure 2 and Para [0022] provides evidence that the host computer 211 is a third-party computer because it is a remote commercial or educational site beyond a firewall and connect via a WAN; Brubachar Figure 3A element 313 and Para [0026]: receive search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device; Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 10, Brubacher teaches a system, comprising:
a processing resource (Brubacher Figure 1); and
a memory resource configured to store instructions which, when executed by the processing resource, cause the processing resource (Brubacher Figure 1)to:
provide an interface to:
receive, via a field of the interface, an entry corresponding to a particular workflow object from among a plurality of workflow objects of a datacenter, wherein the plurality of workflow objects comprises physical and virtual devices configured within the data center (Brubacher Figure 3A element 309 and Para [0026]: receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307); 
communicate the entry to a third-party system (Brubachar Figure 3A element 311 and Para [0026]: transmit a request to host computer 405 in Figure 4 that is described in Para [0025] and involves specifying the device; Figure 2 and Para [0022] provides evidence that the host computer 211 is a third-party computer because it is a remote commercial or educational site beyond a firewall and connect via a WAN);
receive, from the third-party system, search results corresponding to the entry, wherein the search results include indications of a subset of the plurality of workflow objects of the datacenter that each have a threshold correlation with the entry (Brubachar Figure 3A element 313 and Para [0026]: receive search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device);
display, via a first display element adjacent to the field, a plurality of items respectively corresponding to the subset of the plurality of workflow objects of the search results (Brubacher Figure 3A element 315 and Para [0026]: presenting configuration options for the sub-devices);
(Brubacher Figure 3A element 315 and Para [0026]: receive user selection of a configuration option from among the sub-devices); and
designate a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter and provide the input parameter to the workflow, wherein the input parameter is to reference a physical device or a virtual device of the datacenter (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 11, Brubacher teaches the system of claim 10, wherein the interface is configured to display, via a second display element adjacent to the first display element (Brubachar Figure 3A element 313 and Para [0026]: receive search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device; the XML interprets that the information for display includes logical adjacent display information), information describing a workflow object corresponding to the item of the plurality of items (Brubacher Figure 3A element 315 and Para [0026]: presenting configuration options for the sub-devices) responsive to a determination of an occurrence of a second type of interaction, via the interface, with the item of the plurality of items before the occurrence of the first type of interaction (Brubacher Figure 3A element 309 and Para [0026]: respesive to interacting to receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307).

As to claim 12, Brubacher teaches the system of claim 11, wherein the information describing the workflow object corresponding to the item of the plurality of items includes: a name of the workflow object corresponding to the item of the plurality of items (Brubacher Para [0006]: the configuration transmissions include identification of devices; this includes using the APIs in Para [0069] and [0070] for obtaining names); a type of the workflow object corresponding to the item of the plurality of items (Brubachar Para [0025]: communicating, using an HTTP GET command, the device from which sub-devices are requested; the Examiner interprets the device to be a type of the desired sub-devices); and a path associated with the workflow object corresponding to the item of the plurality of items (Brubachar Para [0025]: the HTTP GET command includes a network path that is used in the retrieval of information about the devices and sub-devices).

As to claim 13, Brubacher teaches the system of claim 10, wherein the interface is configured to:
display, via the first display element adjacent to the field, the plurality of items respectively corresponding to the subset of the plurality of workflow objects of the search results in an order based on a respective correlation of each of the subset of the plurality of workflow objects corresponding with the portion of the (Brubachar Figure 3A element 313 and 315 and Para [0026]: display  search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device).

As to claim 14, Brubacher teaches a method for executing a workflow (Brubacher Figure 1 and Figure 3A), comprising:
receiving, via an interface associated with creation of a workflow, an entry corresponding to a particular workflow object from among a plurality of workflow objects of a datacenter, wherein the plurality of workflow objects comprises physical and virtual devices configured within the datacenter (Brubacher Figure 3A element 309 and Para [0026]: receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307);
communicating the entry from a plugin associated with the interface to an application programming interface (API) associated with a third-party system (Brubachar Figure 3A element 311 and Para [0026]: transmit a request to host computer 405 in Figure 4 that is described in Para [0025] and involves specifying the device; Figure 2 and Para [0022] provides evidence that the host computer 211 is a third-party computer because it is a remote commercial or educational site beyond a firewall and connect via a WAN; Brubachar Para [0025]: the use of HTTP GET commands suggests that the interface is an API; the Examiner argues that a wizard is a specific plugin, particular because Para [0005] suggests a “plug-and-play” environment);
receiving, at the plugin associated with the interface, search results corresponding to the entry from the API associated with the third-party system (Brubachar Figure 3A element 313 and Para [0026]: receive search results in XML listing of devices that are correlated with the main device in that they are sub-devices of the main device);
displaying, via the interface, a plurality of items respectively corresponding to the subset of the plurality of workflow objects of the search results (Brubacher Figure 3A element 315 and Para [0026]: presenting configuration options for the sub-devices);
receiving a selection, via the interface, of an item of the plurality of items (Brubacher Figure 3A element 315 and Para [0026]: receive user selection of a configuration option from among the sub-devices); and
designating a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter and provide the input parameter to the workflow, wherein the input parameter is to reference a physical device or a virtual device of the datacenter (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B).

As to claim 15, Brubacher teaches the method of claim 14, wherein the method includes parsing the search results and storing the parsed search results (Brubachar Figure 3A element 313 and Para [0026]: receive search results as XML listings ready for parsing for determining devices and displaying on the wizard interface).

As to claim 16, Brubacher teaches the method of claim 14, wherein the method includes parsing the search results (Brubachar Figure 3A element 313 and Para [0026]: receive search results as XML listings ready for parsing for determining devices and displaying on the wizard interface) and storing each of the parsed search results in a respective model class object associated with the plugin (Brubachar Para [0026]: the structured XML data converted to a user interface wizard; the Examiner is not interpreting the model class object to be a object in object-oriented programming; instead the examiner interprets that the “sub-devices” displayed in the wizard interfaces are sub-devices that fall under a single type of “device” category and therefore represent a model class object).

As to claim 17, Brubacher teaches the method of claim 16, wherein each model class object includes properties common to each of the search results (Brubachar Para [0026]: the “device” type/class includes a common device from which the search results are all sub-devices).

As to claim 18, Brubacher teaches the method of claim 16, wherein the method includes displaying the respective model class objects as the plurality of items (Brubachar Para [0026]: displaying the sub-devices in the wizard interface).


receiving the selection, via the interface, of a model class object of the model class objects (Brubacher Figure 3A element 309 and Para [0026]: receive, via a connection wizard, a device for the user to configure from among a plurality of discovered devices described in Brubacher Figure 3A element 307); 
designating the selected model class object as the input parameter of the workflow (Brubacher Figure 3A element 319: the selection of the sub-device is used by a configuration action using the workflow in Figure 3B); and
executing the workflow using the selected model class object as the input parameter (Brubacher Figure 3A element 319: performing the workflow in Figure 3B after step 319 in Figure 3A).

As to claim 20, Brubacher teaches the method of claim 14, wherein the API comprises a representational state transfer API (Brubachar Para [0025]: the HTTP GET command is a rest API by definition).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 16, 2021